Title: From George Washington to William Drayton, 18 November 1789
From: Washington, George
To: Drayton, William


          
            Sir.
            United States Novr 18th 1789
          
          The Office of Judge of the district Court in and for South Carolina District having become vacant; I have appointed you to fill the same, and your Commission therefor is enclosed.
          You will observe that the Commission which is now transmitted to you is limitted to the end of the next Session of the Senate of the United States. This is rendered necessary by the Constitution of the United States, which authorizes the President of the United States to fill up such vacances as may happen during the recess of the Senate—and appointments so made shall expire at the end of the ensuing Session unless confirmed by the Senate; however there cannot be the smallest doubt but the Senate will readily ratify & confirm this appointment, when your commission in the usual form shall be forwarded to you.
          I presume, Sir, it is unnecessary for me to advance any arguments 

to shew the high importance of the Judicial System to our National Government, and of course the necessity of having respectable & influential Characters placed in the important offices of it. The love which you bear our Country will, I am persuaded, lead you to do every thing in your power to promote its welfare; and upon this principle I flatter myself you will accept the above appointment. I am Sir Yr most Obdt Hble St.
        